Title: Memorandum Books, 1800
From: Jefferson, Thomas
To: 


          1800.
          
            
              Jan.
               1. 
              
              Drew on J. Barnes in favr. Tenche Coxe for 113. Dollars.
            
            
              
              Pd. Brown for 1. year of Philadelphia gazette 9.D.
            
            
              
               2. 
              
              Pd. postage .06.
            
            
              
               4. 
              
              Directed J. Barnes to pay Joseph Roberts 365.50 D. for 3 tons nail rod forwarded in Nov.
            
            
              
               6. 
              
              Pd. J. Bringhurst for a pistol 7.D.
            
            
              
              Pd. for 1st. & 2d. vols. of Philosoph. transactions 5.33.
            
            
              
              Gave John Barnes an ord. on Jas. river co. to recieve whatever principal & int. is now payable to W. Short. He is to credit Short with it, so it will not enter into my accounts with either.
            
            
              
               9. 
              
              Recd. from J. Barnes a post note on Heth for 800.D.
            
            
              
              Pd. for pamphlets 1.25 tooth brush .25.
            
            
              
               12. 
              
              Inclosed the post note of 800.D. to G. Jefferson to be recieved to my credit.
            
            
              
              Directed G. Jefferson to pay John Wardrop £14–18–5¼ principal + £13–11–1 int. from Nov. 73. to Feb. 28. 1800. being 18 y. 2 Mo. (the 8.y. being deducted) an old account due from me to Ninian Minzies decd.
            
            
              
               13. 
              
              Pd. for almanac .94.
            
            
              
              Authorized by letter John Watson to draw on G. Jefferson for £35. = 116.17 to be applied by him to the credit of James Key for corn bought ante Dec. 10.
            
            
              
              Authorised by letter Richard Richardson to draw on George Jefferson for 329. Doll. to be paid by him as follows
            
            
              
                  £    to Lydia Mallory for hire  of Jack 16–6  =  54.33   Richard Hop do. of Frank 20–0 = 66.67   John Hendrick do. of Moses  20–0 = 66.67 Ban for his own hire12–8=41.33Fagg on acct. for sawing30–0=100.£98–14=329.  
            
            
              
               14. 
              
              Gave J. Bohlen order on J. Barnes for 550. Dol. paiment for a marble bust of myself made by Ciracchi.
            
            
              
              Pd. for a book .625.
            
            
              
              Pd. for fur gloves 2.D.
            
            
              
               15. 
              
              Pd. for a hand skreen 1.5.
            
            
              
               17. 
              
              Pd. annual subscription to Phil. society 2.D.
            
            
              
               21. 
              
              Pd. for a book 2.D. for prints 15.D.
            
            
              
               22. 
              
              Recd. from J. Barnes 30.D.
            
            
              
               25. 
              
              Pd. Fortune on acct. 5.D.
            
            
              
              Pd. Parkinson subscription for a book 5.D. being the whole price.
            
            
              
               27. 
              
              Pd. postage .6.
            
            
              
               30. 
              
              Recd. of J. Barnes 20.D.
            
            
            
              
               31. 
              
              Gave John Hawkins an ord. on J. Barnes for 125.D. in part price of Forte piano. 
            
            
              
              Pd. Fortune 7.D. in full of wages.
            
            
              Feb.
               2. 
              
              Pd. John Dawson 20.D. my contribution to Oellers’ loss. 
            
            
              
               10. 
              
              Pd. for pamphlets .25.
            
            
              
              Gave Maurice Rogers ord. on J. Barnes for 40.D. for books.
            
            
              
               12. 
              
              Gave John Hawkins further order on J. Barnes for 25.D. on acct. for forte piano.
            
            
              
               13. 
              
              Pd. Fortune 1.D. on acct. for wages.
            
            
              
               20. 
              
              Pd. do. 3.D. do.
            
            
              Feb.
               21. 
              
              Pd. 1st. vol. Witherspoon’s works 2.25.
            
            
              
              Gave Folwell ord. on J. Barnes for 6.D. for 1st. 2d. 3d. vols. Journ. of Congress. 
            
            
              
              Gave Mrs. Gardner ord. on J. Barnes for 15.D. on acct. washing.
            
            
              
              Pd. for Freneau’s paper called the times in 98. 4.D.
            
            
              
              Desired G. Jefferson to pay Lyon 10.D. for 10. papers ‘Friend of people.’ 
            
            
              
               24. 
              
              Gave James Carey ord. on J. Barnes for 5.D. for pamphlets. 
            
            
            
              
               26. 
              
              Recd. from J. Barnes 20.D.
            
            
              Mar.
               1. 
              
              Pd. Fortune the month’s wages in full 8.D.
            
            
              
               3. 
              
              Sold T. Lieper my tobo. at N. York at 6.D. delivd. there, payable at 60. days from this time.
            
            
              
               6. 
              
              Gave J. Bringhurst ord. on J. Barnes for 5.D. for writing 6½ 4to. sheets.
            
            
              
               8. 
              
              Small exp. .125.
            
            
              
               11. 
              
              Recd. from J. Barnes 1000.D. which I inclosed to G. Jefferson on account of TMRandolph. Note I am to have 1868.79 D. advanced for him immediately, and to take on my own account the sale of his crop in Philada. as it comes in, amounting to 1537.32 & to charge him the balance. Credit him also his 4. hhds. tobo. sold at N. York.
            
            
              
               13. 
              
              Recd. from J. Barnes 400.D. and inclosed to G. Jefferson on account of TMR. as before.
            
            
              
              Gave in charity .25.
            
            
              
               15. 
              
              Gave Wm. Young ord. on J. Barnes for 9.D. for shoes.
            
            
              
              Gave Rob. Campbell ord. on do. for 12½ D. for pamphlets.
            
            
              
              Pd. pontage to Bartram’s .625.
            
            
              
              Pd. small exp. .25.
            
            
              
               16. 
              
              Gave J. Francis ord. on John Barnes for 300.D. on acct.
            
            
              
               17. 
              
              The first shad at market.
            
            
              
              Gave Birch an order on J. Barnes for 5.D. for plates. 
            
            
              
              Gave in charity 1.D.
            
            
              
              Placed a horse at the Indian Queen.
            
            
              
               18. 
              
              Gave in charity 1.D.
            
            
              
              Recd. from J. Barnes 50.D. gave in charity 50.D.
            
            
              
               19. 
              
              Gave in charity 3.D.
            
            
              
              Pd. Mr. Granger for Babcock’s paper 1.5 D.
            
            
              
              Pd. Voight mending watch 1.5.
            
            
              
              Recd. from J. Barnes 470.D. & inclosed it to G. Jefferson on account of TMRandolph.
            
            
              
               21. 
              
              Pd. Fortune on account 2.D.
            
            
              
               22. 
              
              Recd. from J. Barnes 20.D. paid for books 6.D.
            
            
              
               25. 
              
              Paid for syringe 5.D.
            
            
              
               30. 
              
              Weeping willow looks green. Frogs cry.
            
            
            
              Apr.
               1. 
              
              Recd. of J. Barnes 25.D.
            
            
              
              Pd. Fortune in full of his months wages 10.D.
            
            
              
               3. 
              
              Recd. of J. Barnes 25.D.
            
            
              
               4. 
              
              Pd. for pamphlets 12.D.
            
            
              
              Gave Wm. Duane ord. on J. Barnes for 25.D. to wit
            
            
              
                 for James Hopkins  5 }   TMRandolph 5.   Wm. Wardlaw. 5.  for his paper through the year 1800.      Reuben Lindsay. 5.   myself 5    
            
            
              
               5. 
              
              Pd. for oznabrigs &c. .43 tooth brush .25.
            
            
              
              Gave Philips ord. on J. Barnes for 10.50 for 2. pr. drawers for paper.
            
            
              
              Gave in charity 25. Dol.
            
            
              April
               7. 
              
              Pd. portage 1.D.
            
            
              
               8. 
              
              Pamphlet .25 peaches blossom.
            
            
              
               10. 
              
              Paid seeing a painting .25. 
            
            
              
               11. 
              
              Recd. of J. Barnes 200.D.
            
            
              
              Inclosed 200.D. to Daniel Ludlow & co. of N. Y. for Van Staphorsts & Hubbard interest on my bonds.
            
            
              
              Pd. Fortune on acct. 2.D.
            
            
              
               15. 
              
              Gave Francis order on J. Barnes for 100.D. on acct.
            
            
              
               16. 
              
              Pd. 2d. vol. Witherspoon 2.25 gave a servt. 1.
            
            
              
              17.
              
                Gave Dr. Jackson ord. on J. Barnes for  66.25 D.  for Doctr. Wardlaw.    43.14 for Doctr. Everett.   
            
            
              
               19. 
              
              Pd. Fortune on acct. 4.D. recd. from J. Barnes 30.D.
            
            
              
              Pd. for a whip 2.67.
            
            
              
               21. 
              
              Pd. for pamphlets .25.
            
            
              
               23. 
              
              Gave Hawkins an ord. on J. Barnes for 50.D. on acct. for Forte piano.
            
            
              
               24. 
              
              Pd. Fortune on acct. 1.D. pd. for pencil 1.20.
            
            
              
               25. 
              
              Pd. subscription for Proud’s history of Pensylva. 5.D.
            
            
              
              (Recd. from Mr. Hurt for Jas. Madison senr. of Orange 160.38. to be conveyed.)
            
            
              
               29. 
              
              Pd. postage .50.
            
            
              May
               2. 
              
              Pd. subscription to Abr. laws of US. 2.50 pd. for a book .75.
            
            
            
              
               3. 
              
              Gave in charity 2.D.
            
            
              
               5. 
              
              Pd. in part subscription to prints of Philada. 2.D.
            
            
              
              Pd. Fortune in full for last month 5.D.
            
            
              
               6. 
              
              Gave Joseph Anthony ord. on J. Barnes for 28.D. for 2. sets Trumbul’s Warren & Montgomery.
            
            
              
               6. 
              
              Gave Pierre Carron ord. on J. Barnes for 8.D. for 2. locks.
            
            
              
               7. 
              
              Pd. do. for 1. do. 4.D.
            
            
              
               8. 
              
              Recd. of J. Barnes 30.D.
            
            
              
              Gave ord. on J. Barnes in favr. Wm. Duane for 16.D. for Gifford’s history of France for James Hopkins.
            
            
              
               9. 
              
              Gave McAllister & Matthews ord. on J. Barnes for 11.33. 
            
            
              
                 viz. for spectacles for R. Jefferson  8.40   for glasses for Jas. Cocke. 1.67   do. Mrs. Carr 1.25   
            
            
              
               10. 
              
              Gave ord. on J. Barnes in favr. John Letchworth 6. stick chairs 15.60.
            
            
              
              Gave do. favr. Thompson for 13.33 keeping horse.
            
            
              
              Pd. for spectacle case .75 pd. for trunk &c. 5.D.
            
            
              
                Pd. Genl. Varnum  for the Telegraph  D.      for TMRandolph   3    for the Chronicle for myself    3    for fish for myself 9   15.   
            
            
              
              J. Barnes has discounted for me at the bank of the US. my note for 1250.D. yielding nett 1236.87.
            
            
            
              
              Recd. from J. Barnes 1240.D.
            
            
              
               11. 
              
              Pd. J. Brown for the Kentucky paper 2.5 D.
            
            
              
              Gave horseler at Thompson’s 1.D. pontage to Woodlands .625.
            
            
              
               12. 
              
              Pd. Wilson C. Nicholas 450.D. for his bill on  
            
            
              
              (Delivered him 110.D. of the 160. recd. Apr. 25. for Colo. Madison to be conveyed.)
            
            
              
              Pd. at the Aurora office 5.D. for J. Winston by ord. of Jas. Madison junr.
            
            
              
              Gave ord. on J. Barnes in favr. of Thos. Cummens (barber) for 13.95.
            
            
              
              Gave do. in favr. Savage 23.50.
            
            
              
              Gave do. in favr. Saml. H. Smith 42.66.
            
            
              May
               12. 
              
              Gave Cottineau ord. on J. Barnes for 17.D. for 2. doz. oil.
            
            
              
              Paid Stuart for my portrait 100.D.
            
            
              
                Gave ord. on  J. Barnes in favr. John I. Hawkins 64.D. in full.   Gave do. do. in favr. J. Bringhurst 12.D. for a pistol.   
            
            
              
              Note T. Lieper gave his note for 720.D. for the 6. hhds. tobo. of mine & 4. do. of TMR’s sold him at N. York Mar. 3. The weights being now rendered, they come to 128.625 more for which he gives his note to J. Barnes. Credit TMR. 51.45 of it.
            
            
              
              Pd. passage in Stage to Baltimore 8.D.
            
            
              
              14.
              
              
                
                  
                    Gave ord. on J. Barnes in favr. 
                    Park (petty post) 7.40.
                  
                  
                    Do.
                    Hyde bookbinder 43.49.
                  
                  
                    Do.
                    Dobson (books) 52.91.
                  
                  
                    Do.
                    Webb (taylor) 111.55.
                  
                  
                    Do.
                    Philips (sadler) 4.
                  
                  
                    Do.
                    Steph. T. Mason 25.D.
                    
                  
                  
                  
                    Do.
                    Mrs. Gardner 7.80.
                  
                
              
            
            
            
              
            
            
              
              Pd. Bringhurst for pistol in full 3.D. for music 3.50.
            
            
              
              Pd. for flints .25.
            
            
              
              Gave Joseph B. Barry ord. on J. Barnes for 193.D. cabinet work.
            
            
              
               15. 
              
              Gave ord. on J. Barnes in favr. J. Francis in full lodging &c. 239.50.
            
            
              
              Gave ord. on do. in favr. of Fortune in full for service 10.D.
            
            
              
              Gave vales at Francis’s 3.D. left Philadelphia.
            
            
              
              Chester. gave driver .5.
            
            
              
                Newport.  pd. Mr. Macon for Gale’s paper 1. year 3.D.    dinner 1. driver .25.   
            
            
              
              Elkridge ferrge. &c. .25.
            
            
              
              Elkton. driver .25.
            
            
              
              Susquehanna. driver .25 ferrymen .25 supper &c. .75.
            
            
              
               16. 
              
              Breakfast .5 driver .25.
            
            
              
              Baltimore driver .25 stage hire to Alexandria 4.
            
            
              
              Spuryear’s driver .25 charity .25.
            
            
              
              Rodes’s driver .25.
            
            
              
              Georgetown driver .25 ferrge. .125.
            
            
              
                Alexandria.  driver .25 supper &c. 1.92 barber .25 vales .25.    stage hire to Fredsbg. 4.   
            
            
              
               17. 
              
              Colchester driver .25 breakfast .5.
            
            
              
              Dumfries driver .25.
            
            
              
              Staffd. C. H. driver .25 dinner 1.
            
            
              
              Falmouth. ferrge. .062.
            
            
              
              18.
              
                Fredericksbg.  barber .25 gloves .66 entertt. 1.5 stage to Richmd. 4.58.    driver .5 vales .5.   
            
            
              
              19.
              
            
            
              
              Bowling green. driver .25 breakfast .5 vales .25.
            
            
              
              20.
              
                Richmond.  driver .25.     barber .25 gave Gibson & Jefferson W. C. Nicholas’s draught on Picket and Pollard for 450.D. to collect.    vales at Govr. Monroe’s 1.25 pontage .06.   
            
            
              
              21.
              
            
            
              
              Halfway house. breakfast .37 stage hire 1. vales .125.
            
            
            
              
              Ozborne’s driver .25.
            
            
              
              22.
              
                Mont blanco.  Maria for a pocket piece 2.5.    vales 1.D.   
            
            
              
              23.
              
            
            
              
               24. 
              
              Mrs. Bolling’s vales .5.
            
            
              
              Eppington. gave man for finding spectacles 1.D.
            
            
              May
               27. 
              
              Pd. my sister Carr 6. mo. int. of her £100. ante Oct. 11 (supposing it about 7. per cent) 12.5.
            
            
              
              Servants &c. at Eppington 4.D.
            
            
              
              Williamson’s pd. for sundries at a store 6.36 oats &c. 1.25 vales .2.
            
            
              
              Michaux ferry. ferriage & men 1.085.
            
            
              
              28.
              
                Goochld. C. H.  supper lodging &c. 4.35.    vales .25.   
            
            
              
              Mrs. Payne’s breakfast &c. 2.4 vales .2.
            
            
              
              Price’s oats .79.
            
            
              
              Allegre’s oats .75 servt. .125.
            
            
              
               29. 
              
              Arrived at Monticello (whole expences of journey amount to 47.81).
            
            
              
              Fixed on this day with Higginbotham as that which should decide price of my wheat.
            
            
              
              Pd. Small debts contracted in absence 12.D.
            
            
              
               30. 
              
              Small exp. 2.5.
            
            
              
              Pd. Davy Bowles for waiting on me 2. weeks 5.D.
            
            
              
              Small Expences 4.D.
            
            
              
               31. 
              
              Gave charity 1.D.
            
            
              
              Gave F. Eppes’s Joe 5.D.
            
            
              
              Pd. R. Richardson on acct. 25.D.
            
            
              
              Pd. Dinsmore 10.D.
            
            
              June
               1. 
              
              Paid small exp. 1.05.
            
            
              
               2. 
              
              Paid D. Higginbotham for Rives & co. £48 = 160.D. Note their balance against me settled to July 30. 1799. was £211–17–3.
            
            
            
              
                 Nails from Aug. 14. to Oct. 4 amounted to   100–1–9 ¾ do.Dec. 20.4–19–8Dec. 4. my draught on G. Jeff. favr. D. Carr15–0–0   12. do. on Henderson & Conard43–18–2     cash this June 2d. as above48–0–0211–19–7¾  
            
            
              
              in the mean time their account from July 30. had been running on but my wheat was to be delivered in Jan. &c. which would countervail this part of the account.
            
            
              
                Paid John Watson for Brydie & co. &c. cash  £67–10  gave him order on Gibson & Jefferson for 44–9–8 = 148.29 D.    111–19–8   
            
            
              
               £ note his balance agt. me per settlemt. (ante Dec. 12.) was  21–13–5 I was to pay him  for D. Minor for 10. Bar. corn @ 12/    6–0–0    for C. L. Lewis for 125. do. @ 15/ 93–15–0    121–8–5 he was to credit me by Dr. Wardlaw 31.46.9–8–9111–19–8 
            
            
              
                The above credit from Dr. Wardlaw arose thus.D  the balance due to him from me at our last settlement was     39.79  I paid Apr. 4.  (ante) for Aurora 5.       Apr. 17.  (ante) to Dr. Jackson       66.25 71.25    which left the balance before mentioned due to me 31.46   
            
            
              
               3. 
              
              Charge R. Richardson 15/ allowed W. J. Aldridge in acct. for 2 pr. slippers.
            
            
              
              Gave W. J. Alldridge order on Gibson & Jefferson for 14.1 = £4–4s–7d for groceries &c. in full to this day.
            
            
              
              Lent Gabriel Lilly 40.D.
            
            
              
              Pd. small exp. 2.D.
            
            
              
              Pd. Wertenbaker for 2. pr. boots for T. Jefferson 5.33.
            
            
              
              Sent Mr. Catlet for butter 1.
            
            
              June
               5. 
              
              (Delivered Mrs. Key the two first instalments for her tobo. 296.97 sent her by Barnes; of which being only the bearer, it does not enter into account between us.)
            
            
              
              Pd. her 68.075 D. in part for corn of last year. Still owe her 50.D.
            
            
              
              Pd. ferrge. Mr. Lewis’s 1/.
            
            
              
               6. 
              
              Pd. sm. exp. .92.
            
            
            
              
               8. 
              
              Pd. do. 1.1.
            
            
              
               12. 
              
              Pd. do. 3.
            
            
              
               13. 
              
              Sent Catlet for butter 1.D.
            
            
              
               14. 
              
              Recd. from Colo. Bell 10.D.
            
            
              
               15. 
              
              Pd. small exp. 5.D.
            
            
              
               17. 
              
              Pd. Sm. exp. 4.D.
            
            
              
               18. 
              
              Pd. do. .67.
            
            
              
               19. 
              
              Gave Reuben Perry ord. on Colo. Bell for 10.D.
            
            
              
               23. 
              
              Gave Anderson Rowe & Wm. Fitch ord. on Colo. Bell for £13–13–9 for carrying down 68. bundles nail rod @ 1/, bringing up 59 do. @ 1/3 & bringing up 16. barr. fish @ 3/ pr. Cwt.
            
            
              
               24. 
              
              Pd. sm. exp. 4/10½.
            
            
              
               26. 
              
              Do. .125.
            
            
              
               28. 
              
              Gave Wash order in full on Colo. Bell 38/8.
            
            
              
              Pd. sm. exp. 6.75.
            
            
              
               29. 
              
              Pd. do. 7.8.
            
            
              July
               5. 
              
              Pd. do. 3.35.
            
            
              
               7. 
              
              Recd. of Thos. Jones for nails 12/5½.
            
            
              
              Recd. of Reuben Lindsay the 5.D. ante Apr. 4. pd. to Duane.
            
            
              
              Recd. of John Davison in full for nails £9–12–1.
            
            
              
              Pd. sm. exp. 7½d.
            
            
              
               8. 
              
              Gave W. J. Alldridge an ord. on Geo. Jefferson for £24–11 of which £10–14 is for groceries & £13–17 he is to deliver to Chiles Terril, being the balance due for the horse bot. May 26. 99.
            
            
              
              Pd. sm. exp. 5.75.
            
            
              
               9. 
              
              Pd. do. 1/.
            
            
              
               10. 
              
              Sent Catlett for butter 2.D.
            
            
              
              Recd. from Gabriel Lilly the 40.D. lent ante June 3.
            
            
              
               12. 
              
              Pd. Reuben Perry on acct. 3.D.
            
            
              
               18. 
              
              Sm. exp. 4.1.
            
            
              
               19. 
              
              Pd. Reuben Perry on acct. 11.D.
            
            
              
              Gave Wm. Garner ord. on Colo. Bell for £3–13–6 for work done.
            
            
              
              Pd. sm. exp. 1.1.
            
            
              
               20. 
              
              Pd. do. 10/9 + 4/ + 14/9 + 9d = 30/3.
            
            
              
               22. 
              
              Pd. Mr. Price Vaughan’s order for 53/6 for Thos. Jefferson’s dancing.
            
            
              
               23. 
              
              Recd. of Thos. Jones for nails 6.D.
            
            
              
              Gave Phill for expences to Mr. Marks’s 1.D.
            
            
              
               24. 
              
              Sm. exp. .75.
            
            
              
               26. 
              
              Pd. Jas. Dinsmore 10.D. sm. exp. 1.1.
            
            
            
              
               27. 
              
              Pd. sm. exp. 5.30.
            
            
              
               30. 
              
              Pd. Mr. Yost .15 pd. sm. exp. .25.
            
            
              
              Recd. of Dr. Everet balance due me 5.20.
            
            
              
              Charge Reuben Perry and John Perry a midling bacon abt. 17. ℔ @ 7½d.
            
            
              
               31. 
              
              Pd. sm. exp. 4/6.
            
            
              Aug.
               2. 
              
              Pd. sm. exp. 1.D.—3. Pd. do. 1.15.
            
            
              
               4. 
              
              My direct tax to the US. is as follows.
            
            
              
                      D.   4564. as. land  @  5. D. 87. 62 to wit .384 pr. 100.D.   222 @ 1. D..85   196 @   do. .75   400 @ 2. 403.7   400 @ 3. 4.60   4 @ 15. .23 1. house @ 6000.D.30.65. negroes32.50159.62a phaeton9.168.62 paiable to Matthew Rhodes.  
            
            
              
              My taxes in St. Anne’s are as follows.
            
            
              
                 land tax}12.92  3. white, 52. black15. between 12 & 1622. horses. 1 phaeton35.4048.32parish & cty. levy32.4232.42 tickets.  Nicholas 2.90    Chancery 8.83    ld. commrs. .42    Sher. Albem.  1.50 13.65  94.39 Wm. Short’s taxes   10.24 104.63 paiable to Alexr. Garrett.  
            
            
            
              
              Taxes in Fredericksville are  paiable to  Yancey.
            
            
              
              Gave Matthew Rhodes ord. on Gibson & Jefferson for 168.82 D. for taxes as above.
            
            
              
              Desired Thos. Carr for Colo. Bell to pay 25.D. to Frederic Gauder for meat in full to this day.
            
            
              
              Desired him also to pay 1.26 to Sheriff Albem. F. Taliaferro for serving writs &c. v. Johnson.
            
            
              
              Pd. arrearages for Genius of liberty to Sep. 7. 1800 23/4.
            
            
              
              Recd. of Dr. Everett further balance 2.D.
            
            
              
              Note I have allowed him in his account 8.D. for Jas. Dinsmore.
            
            
              
              Note also Mr. Short’s taxes included in my paiment to Garret and to be charged.
            
            
              
              Exp. at Charlottesville 1/.
            
            
              
              Pd. sm. exp. 1.D.
            
            
              
               5. 
              
              Pd. small exp. 1.85.
            
            
              
              Recd. of Bernard Franklin for nails 3.75 pd. small exp. 3.D.
            
            
              
               6. 
              
              Recd. of Peter Carr 75.D. to be forwarded to Steph. T. Mason. Note I am to add to it 10.D. for myself 10.D. for W. C. Nicholas & 5.D. for Mr. Madison.
            
            
              
               7. 
              
              Paid Mrs. Key 50.D. in full of the balance due for corn furnishd. in 99.
            
            
              
               9. 
              
              Pd. sm. exp. .875.
            
            
              
               10. 
              
              Drew on John Barnes in favr. Stes. Thomps. Mason for 100.D. viz. 75.D. for so much recd. from P. Carr ante 6th. 10.D. for myself 10 D. for W. C. Nicholas & 5.D. for Mr. Madison, to be charged accordingly.
            
            
              
              Small exp. .85.
            
            
              
               11. 
              
              Pd. John Fagg £6–10 which with 89 D. (of the 100.D. ante Jan. 13.) makes 4.£ a thousand for his sawing. He demands more for flooring plank. We are to arbitrate it. Note the other 11.D. of the 100. ante are to be charged to Richardson.
            
            
              Aug.
               12. 
              
              Pd. sm. exp. .40.
            
            
              
               13. 
              
              Recd. of Wm. Page 26/3 in full of rent at Shadwell last year.
            
            
              
              Pd. sm. exp. 2.75.
            
            
              
              Pd. Sm. exp. 4.
            
            
            
              
               14. 
              
              Settled with John Perry pd. him on acct. 10.D.
            
            
              
              Recd. from Thos. Jones for nails 14/.
            
            
              
              Gave Stanley Johnson ord. on Higginbotham for 7.D. in part for bringing up nail rod &c.
            
            
              
               16. 
              
              Pd. postage 2/6.
            
            
              
               17. 
              
              Insured my houses with Mr. Ast as follows 
            
            
              
                  estimatd. insured premium   Dwelling house   5000.D.   4000.  60     Outchamber 400 320 4.8   Stone house 300 240 3.6   Joiner’s shop 400 320 9.6   Stable 200 160 5.8    6300 5040 83.8  exp. 7.591.3  
            
            
              
              Pd. sm. exp. 4.28.
            
            
              
              Assumed to  Yancey Mrs. Key’s & Walter Key’s taxes 28.64 D.
            
            
              
               23. 
              
              Pd. sm. exp. 2.7. 24. Do. 3/. 27. Do. .89.
            
            
              
              Census of my family now given in
            
            
              
                 Males.  free whites  under 10.  2.  females. do.  2  = 4 of 10. & under 16.1.0116. &under 26.3.1426 &under 45.1.0145. &upwards101all other free persons0slaves93104  
            
            
            
              
               26. 
              
              Shepherd begins to make shoes.
            
            
              
               28. 
              
              Sm. exp. 1.875. 30. Do. 1.1—31. Do. .78.
            
            
              Sep.
               1. 
              
              Assumd. to C. Wingfield for John Perry 40.D. to be pd. by Colo. Bell.
            
            
              
              Arbitrated with J. Fagg the price of the flooring plank he has sawed for me ante Aug. 11. I am awarded to pay him £6. pr. M for all prime plank laid in the floors & 1d. a foot for the rest. There was of the former only what laid the North square room below.
            
            
              
              Gave Colo. Bell directions to pay Wm. Mickie for me £4–4–2½ for walnut plank in full.
            
            
              
              Recd. of J. Kinsolving 11/ in full of our old acct.
            
            
              
               2. 
              
              Recd. of T. W. Lewis for nails 4.D.
            
            
              
               4. 
              
              Pd. John H. Buck on account 20/ still owe him 48/.
            
            
              
              Recd. from Joel Yancey 100.D. to be repaid in Richmd.
            
            
              
               5. 
              
              Drew on J. Barnes in favor Gibson & Jefferson 200.D.
            
            
              
               6. 
              
              Pd. Higginbotham for Joseph Brand for oats &c. 19 D.
            
            
              
              Repd. do. the 7.D. ante Aug. 14.
            
            
              
              Pd. sm. exp. .35.
            
            
              
               7. 
              
              Pd. sm. exp. 1.50.
            
            
              
               8. 
              
              Do. 1.30 gave Fred. Gauder ord. on T. Carr for Colo. Bell £7–14–2¾ of which 10/11 is for Reuben Perry.
            
            
              
              Gave TMR’s Jamey 1.D.—pd. Sm. exp. 4.D.
            
            
              
              Tobo. made in 1799. & now on hand unsold.
            
          
          
            
                    
              
              Poplar Forest.
              Monticello.
              
              
              
            
            
              
              
              
              
              
              nett
              
              
              
               nett
              
              
              
               nett
              
            
            
              
              No.
              36.
               
              150. 
              1425
               No. 
              140.
              150.
              1281
               W.P. No. 
              172.
              120.
              1303
              
            
            
              
              
              37.
              
              150.
              1472
              
              141.
              150.
              1260
               T.I.
              582.
              139.
              1461
              
            
            
              
              
              73.
              
              150.
              1442
              
              156.
              150.
              1558
              
              583.
              140.
              1483
              
            
            
              
              
              86.
              
              150.
              1547
              
              176.
              140.
              1246
              
              584.
              138.
              1512
              
            
            
              
              
              87.
              
              150.
              1594
              
              177.
              140.
              1295
              
              585.
              141.
              1409
              
            
            
              
              
              88.
              
              150.
              1480
              
              197.
              150.
              1328
              
              586.
              143.
              1507
              
            
            
              
              
              91.
              
              150.
              1520
              
              199.
              150.
              1480
              
              587.
              137.
              1463
              
            
            
              
              
               101.
              
              150.
              1418
              
              200.
              150.
              1560
              
              588.
              138.
              1485
              
            
            
              
              
              102.
              
              150.
              1506
              
              204.
              150.
              1430
              
              795. 
              135. 
              1650
              *
            
            
              
              
              103.
              
              130.
              1472
              
              205. 
              150. 
              1380
              
              
              
              13,273
              
            
            
              
              
              107.
              
              150.
              1466
              
              
              
              30,160
              
              
              
              30,160
              
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
              43,433
              
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
              902
              *I.W.E.
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
              42,531
               T.I.
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
               
              
            
          
          
            
              Sep.
               9. 
              
              Pd. sm. exp. 1.20—10. Do. 7/.
            
            
            
              
              Pd. Stanley Johnson for bringing nail rod &c. (ante Aug. 14.) in full £9–1–3.
            
            
              
               13. 
              
              Gave a servt. for catching horse 1/6.
            
            
              
               14. 
              
              Pd. sm. exp. 16/1½.
            
            
              
               15. 
              
              Gave in charity 5.D.
            
            
              
              Recd. from Joel Yancey 70.D. to be repd. in Richmd.
            
            
              
              Pd. Joseph Irvin for Mrs. Key 40.32.
            
            
              
              Pd.  Fitz for bringing up codfish &c. 7/6.
            
            
              
              Pd. James Dudley attendance as a witness ads. Johnson 2.D.
            
            
              
              Pd. sm. exp. .675.
            
            
              
               18. 
              
              Recd. from Colo. J. Coles in full for nails 50/6.
            
            
              
              Sent 44.53 D. to Jas. Madison junr. the balance of money recd. for him from Barnes after deducting nail acct.
            
            
              
              Recd. from Colo. W. C. Nicholas the 10.D. ante Aug. 10.
            
            
              
              Pd. D. Carr 8.D. & James Barber 8.D. as my attornies in the two suits v. Sneed & Johnson.
            
            
              
               19. 
              
                Wrote to G. Jefferson to pay for me as follows  D.   to Alexr. Garrett  for my taxes tickets &c. St. Anne’s  105.71     for Pace for a cow 20.  for Gabriel Lilly. ordr. Reuben Perry34.83    160.54  
            
            
              
                 to Joel Yancey  for taxes, tickets &c. Fredsville.     11.15    for W. Davenport’s do. 21.19    for Mrs. Key’s do. 28.64    for James Key 7.    for John H. Buck 26.33 for cash ante Sep. 4. 15.170.264.31 
            
            
              
               20. 
              
              Sent John Perry by Jesse Perry 20.D.
            
            
              
               21. 
              
              Small exp. 19/9.
            
            
              
              Settled with Frank for a kiln in Dec. 30 half dimes, for one in March 50. do. There is one of June still to settle.
            
            
              
              Gave a travelling man an order on Higginbotham for 5.D. charity.
            
            
              Sep.
               22. 
              
              Pd. sm. exp. .30.
            
            
              
               23. 
              
              Charge William Faris 44. ℔ wool in the dirt @ 1/3.
            
            
              
               25. 
              
              Pd. small exp. 1.30.
            
            
            
              
               26. 
              
              Wrote to John Barnes on rect. of my quarter salary now becoming due to remit as follows
            
            
              
                  to Roberts & Jones for nail rod &c. of July    406.62   to Henry Sheaff of Philadelphia for wine 154.70   to Gibson & Jefferson on account 680.    1241.32   
            
            
              
              Recd. from T. Carr for Colo. Bell 10.D.
            
            
              
              Pd. sm. exp. .45—27. Do. 1.35—28. Do. .45—29. Do. .25.
            
            
              
               29. 
              
              Recd. from T. Carr for Colo. Bell 5.D.
            
            
              
               30. 
              
              Sent Catlett for butter in full 2.D.
            
            
              
              Sent Stepney for butter 2.D.
            
            
              
              Recd. from N. M. Lewis for nails 26.D.
            
            
              
              Pd. him for surveying the fields of W. Short’s land 16.D.
            
            
              
              Pd. John Holmes on acct. 10.D. and gave him a note of credit to Higginbotham.
            
            
              Oct.
               2. 
              
              Recd. from  Brenford for nails 32/11.
            
            
              
               3. 
              
              Pd. small exp. 1/6—5. Do. 16/.
            
            
              
               6. 
              
              Pd. Frank on acct. 1.D. sm. xp. .40 Stepney butter 1.
            
            
              
               7. 
              
              Sm. xp. 2.5.
            
            
              
               8. 
              
              Expences at Albemarle old C. H. 1.D.
            
            
              
               10. 
              
              Ferrge. &c. at do. 1.1.
            
            
              
               11. 
              
              Lent my brother 6.5.
            
            
              
               12. 
              
              Pd. sm. exp. 2.20.
            
            
              
               14. 
              
              Bought 300. barr. corn of J. Watson to be recieved in all March & paid for @ 2.D. by middle April.
            
            
              
              Recd. of Joseph Price £3–5–1¾ in full of his rent for 1799 for which credit W. Short.
            
            
              
              Recd. of Chas. Lively £7–4 in part do. Credit do.
            
            
              
              Paid Reuben Perry 20.D.
            
            
              
               17. 
              
              Pd. small exp. 7/9.
            
            
              
               19. 
              
              Pd. do. 4. Doll.—22. Do. 1/6.
            
            
              
               23. 
              
              Directed G. Jefferson to pay Callendar 50.D.
            
            
            
              
              Pd. Mr. Holmes 2.D.
            
            
              
               24. 
              
              Borrowed of Higginbotham 10.D. pd. sm. xp. 1/6.
            
            
              
               27. 
              
              Gave vales at Warren 1.D.
            
            
              
              Warminster dinner 1.D.
            
            
              
               28. 
              
              Martin’s breakfast &c. 1.D.
            
            
              
              Lynchburg ferrge. 3/.
            
            
              Nov.
               1. 
              
              Lynchburg mending chair 9d. oats 2/ ferrge. 3/.
            
            
              
               2. 
              
              New Glasgow. dinnr. lodgg. &c. at Garland’s 3.25.
            
            
              
              Edmunds’s breakfast 3/9 Jopling’s dinner 4/6.
            
            
              
               3. 
              
              Vales at Colo. Cole’s 3/.
            
            
              
              Pd. John Peyton for J. H. Buck in full for machine 48/8.
            
            
              
               4. 
              
              Recd. of Chas. Lively for rent of 99. in full £3–3–6. Credit W. Short.
            
            
              
              Recd. of Jas. P. Cocke for stove &c. balance in full £3–11–6.
            
            
              
              Pd. Small exp. 4.D. pd. Frederic Gauder in part 17.D.
            
            
              Nov.
               8. 
              
              Repd. Mr. Trist for a pamphlet & postage 1.D.
            
            
              
               9. 
              
              Pd. R. Richardson 1.D. sm. exp. 3/7½.
            
            
              
               11. 
              
              Recd. of Nimrod Branham for nails 3.D.
            
            
              
               12. 
              
              Recd. by the hands of R. Richardson from James Yardley for nails £9–1–2.
            
            
              
              Recd. by do. from Benjamin Richards for nails on acct. 5–18–10.
            
            
              
               13. 
              
              On statement of T. Bell’s acct. he owes me £30–14–2¾.
            
            
              
              Pd. Frederic Gauder in full for meat 43/6.
            
            
              
              Pd. the Revd. Mr. White for performg. funeral service 4.D.
            
            
              
              On a settlement with George Haden, I am indebted to him £31–1–9 for leather, fowls, butter &c. furnished me which sum I am to pay for him to Mr. Short. Recd. from him the balance of 22/5 which pays up his rent to the end of 1799. Note his rent for 1799. was cash *£12–1–6 and tobo. £5–9–4½ = £17–10–10½. For the preceding years it was £12.—*This is a mistake. It was but £8–15–6. for 99. The difference therefore £3–6 which was overpd. is to go towards his rent of 1800.
            
            
              
               15. 
              
              On settlement with Wm. Davenport for sawing, I am this day in his debt £65–2–10½.
            
            
              
               16. 
              
              Gave Phill for expences with Mrs. Marks 1.D.
            
            
              
              Pd. sm. exp. .60.
            
            
            
              
               17. 
              
              Pd. do. 1.D.
            
            
              
              Recd. from Robert Terril in part of his rent for 98. 24.D.
            
            
              
               18. 
              
              Note 133½ bush. of wheat were sown for Mr. Craven of which 12 were furnished by himself to be returned immedly. in kind.
            
            
              
              On settlement of accounts with Thos. W. Lewis, old & new, he paid me the balance of £6–6–8.
            
            
              
              Pd. John Fagg in full 33/.
            
            
              
               19. 
              
              Pd. Younger Grady in full for meat £6–4–8.
            
            
              
               20. 
              
              Gave my note to J. Perry to pay Saml. Dyer for him £53. in Richmd. by Jan. 15.
            
            
              
              Gave him a note also to Robert Terril for corn.
            
            
              
              Sm. exp. 1.D.
            
            
              
               21. 
              
              Do. 7/4.
            
            
              
              Settled with Reuben Perry. I owe him for all work to this day, exclusive of dome £20–6–9½—gave him a note to Robert Terril for either corn or pork.
            
            
              
              Settled with Dr. Wardlaw balance due him 19/. I am to pay to Dr. Jackson for him 166.50 of which 100.D. is for W. Davenport, & the balance I may draw on him for.
            
            
              
               22. 
              
              Settled with Frank his kiln of June 38. half dimes. Pd. him 3.9 D. in full for this & the two settled ante Sep. 21. Note I had paid him 1.D. which had not been set down. He has just finished burning a kiln to be settled when I come home.
            
            
              
              Pd. Tom for hops &c. 4.15.
            
            
              
              Pd. Buck for wintering steer, advertisent. & 4. pr. screws by ord. on D. Higginbotham 5 D.
            
            
              
              Mr. Higginbotham was to put into my hands for my sister Carr £50. to be invested in the funds. Not having the cash he agrees to pay it to my orders here, & I to advance the money for my sister. The preceding order is on this account.
            
            
              Nov.
               22. 
              
              Pd. small exp. 27/.
            
            
              
              Gave Jas. Dinsmore ord. on Higginbotham 20.D.
            
            
              
              Pd. for Small exp. £3–12.
            
            
              
               23. 
              
              Gave Richardson ord. on T. Carr for £30–14–2¾ balce. due me from T. Bell’s estate (returned unpaid).
            
            
            
              
              Gave John Holmes ord. on Mr. Higginbotham 20.D.
            
            
              †Qu. Robert  
              Gave Gabriel Lilly an order on †Richard Terrill for £43–1. balance of rent due to the end of this year exclusive of the tobo. rent for this year. Credit W. Short accdly. when it shall be recieved.
            
            
              
              Gave Gabriel Lilly an order on Mr. Higginbotham for £17–8
            
            
              
                 viz.  Thos. Walker  £2    Mrs. Sneed 2–8    Kidd for plank  13–0     17–8   
            
            
              
               24. 
              
              Drew ord. on D. Higginbotham in favr. Revd. M. Maury for 15.D. last year’s subscription.
            
            
              
              Drew ord. on D. Higginbotham in favr. my sister Carr for 12½ D. about the half year’s interest of her £100.
            
            
              
              Borrowed of J. W. Eppes 10.D. & gave him an order for the same on D. Higginbotham.
            
            
              
              Recd. of J. W. Eppes 5.D. to pay Smith for his National intelligencer.
            
            
              
              Pd. small exp. 8/3.
            
            
              
              Gave Richard Richardson ord. on Higginbotham for 20 D.
            
            
              
              Set out from Monticello for Washington. 
            
            
              
              Pd. for corn at T. Walker’s mill .125.
            
            
              
               25. 
              
              Stevensburg. pd. dinner &c. 1.D.
            
            
              
               26. 
              
              Gave vales at Strode’s .25.
            
            
              
              Shumake’s. pd. for oats .40.
            
            
              
               27. 
              
              Brown’s. pd. dinner lodging &c. 2.875 vales .25.
            
            
              
              Centerville. pd. breakft. &c. 1.08.
            
            
              
              Wren’s. oats .25.
            
            
              
              Georgetown. ferrge. & ferrymen .625.
            
            
              
              29.
              
                Pd. Saml. H. Smith for a year’s paper  for myself 5.D.    for J. W. Eppes   5.D.   
            
            
              
              Pd. J. Lyon one year’s subscription for the Cabinet 5.D.
            
            
            
              Dec.
               1. 
              
              Gave Davy Bowles for attending me here 4.D. for expences back 9.08.
            
            
              
               4. 
              
              Driver .25.
            
            
              
               6. 
              
              Recd. of J. Barnes 20.725.
            
            
              
               7. 
              
              Gave in charity an order on J. Barnes for 5.D.
            
            
              
               8. 
              
              Pd. for books 3.75.
            
            
              
               10. 
              
              Gave Conrad & McMunn an order on J. Barnes for 100.D.
            
            
              
               14. 
              
              Gave James Lyon ord. on Jefferson & Gibson for 50.D. in loan.
            
            
              Dec.
               15. 
              
              Recd. of J. Barnes 4.D. gave a driver .25.
            
            
              
               16. 
              
              Gave a driver .25.
            
            
              
               18. 
              
              Pd. for a book 3.D.
            
            
              
               25. 
              
              Gave a driver .25.
            
            
              
               26. 
              
              Pd. for a pamphlet .25.
            
            
              
               28. 
              
              Recd. of J. Barnes 65.D.
            
            
              
               30. 
              
              Recd. of J. Barnes 5.D. gave driver 1.D.
            
            
              
               31. 
              
              Gave Thomas 2.D.
            
          
        